Title: To George Washington from Edward Newenham, 12 September 1793
From: Newenham, Edward
To: Washington, George


          
            Dear Sir—
            Dublin [Ireland] 12 Sept. 1793
          
          To the mind of a most Sincere & unalterable Friend, it must appear a Length of
            years Since I was favoured with a Line from the Man, whom I have & ever shall
            revere, as the Greatest ornament of this Century—The Freind of the real &
            Constitutonal rights of Man, who, in his Glorious Career of Victory, united the Soldier,
            the Citizen, & Legislator—who, Equaly disdaining Popular applause, when unmerited,
            or Monarchial offers of Titles & Employments, Served the Cause of true Liberty, & in the Conclusion of the Noble Contest, became the Chosen
            favourite of the Conquerors & Conquered—whose departing hours will not be disturbed
            by the Remembrance of murders without the Common Tryals of the most Savage Nations—who
            Supported the Impartial Tryal of the accused, & though possessed of Power, &
            which power might in many Cases have been justly exercised by inflicting the pains of
            Death on Convicted Criminals, yet, my Dear & Ever respected
            George Washington, proved himself Superior to the modern mode of Domination, & of
            raising himself above his fellow-Citizens, Except where merit so justly placed him—no
            rewards were offered for Assasinations of Commanders of Armies or the Despots of
            Tyranny—your Great Soul revolted at Such Deeds—you was, you are & Ever will be the
            real Example of Patriotism—the Name of Patriot is disgraced in Europe—the Late King of
            France (with all his Faults) gave way to our most Virtuous & respectable freind the
            Marquiss of La Fayett’s advice—& Surrendring all the Pomp & Splender of the
            Crown of France, agreed to a New Constitution; that he Endeavoured to Escape from
            France—I admit—but it was at a Period, when his Life was in dayly
            danger—In my humble opinion Fayette was a true Friend to a proper & Free
            Constitution his Confidential Letters to me in 1790 prove it—they are a record of his
            most Virtuous Principles—had ill-fated France adopted his measures & Plan, she would
            have reigned the Arbitrer of Europe, & her People been the
            best Governed—he wished to Adopt the British Constitution, with a few Alterations; these
            Alterations would have made a Perfect System of Happiness for the
            Governer & Governed; I cannot presume to Dive into
            the Secrets of Courts—but I will say, that the Prussians Keeping
            La Fayette in Prison, is contrary to the rules of War—Justice—Generosity or Policy—I
            have not heard of or from him, Since Six days before he declared a Prisoner—I Know not
            whether he is alive or Not—for the Reports are so Various & Contradictory—I have
            addressed a few open Lines to him, but never receivd an Answer—I
            have a thought, to apply to the Austrian Embassader, to Know where he is, & whether
            he is alive—& whether a Letter open for the Embassadors Inspection, could be
            forwarded to him—that Letter containing nothing but family affairs.
          This Kingdom has been for some Time convulsed with the most dangerous Kind of
            Democratical Principles—Viz. an Entire Equality of Property—one house of
            Representatives—no Second House—or Council, Except 21 to be Chosen out of the
            Representatives & Changed Every Six years; Vacansies to be filled up by Election
            from the Representatives, who are to be Chosen annualy; a President to be Chosen Every
            Month—a Total repeal of all the Acts of forfeiture—all the Nobility to be laid aside—all
            the military to be nominated by the 21—In short, the plan was for those Men who had no
            landed Property, to rize into power by the aid of the People, & then become their
            Tyrants—not 10 Men of Farming or Landed Property of £300 a year approved of Such a
            System.
          I feel alarmed at the reports circulated in the English & foreign news papers,
            Stating, that the united States & Great Brittain are likely to break the bonds of
            Peace—God! forbid it, as it would be ruin of Both Countries—their Natural Interest ought
            to unite them (for Ever) as the most warm Allies—Should any disagreable occurence
            happen, I trust it will be done away by an amicable Conference—& that the Sword will
            never be drawn between them.
          Under Pretence of Reform, a set of Men instigated the very lowest of the People, to
            Rob, Murder & Pillage the Protestants. In many Counties the[y] disarmed the
            Protestants & then another party Robbed them—The papers attached to this party is
            using Every Endeavour to insinuate to the Public at Large, that there will be an
            Immediate Declaration of War between America & England.
          
          This day orders were issued for 3 Regiments of Cavalry & 8 of foot to Embark
            immediatly to Join the Duke of Yorke—the foot were under orders for some Service in the
            West Indies, but that plan is Suddenly Changed, as it seems, that the Duke of Yorke is
            thought to be in Danger; Should all the Able of Men in France rize at once, they would
            soon overpower their opponents, but I imagine that their internal Divisions will prevent
            Such unanimity; it reminds me of Arnolds proclamation, before the Convention at
            Saratoga; I was & am an advocate for the first glorious Revolution in 1789—but am an
            Enemy to the Present System of Government in France.
          My fourth Son who was settled at Marsaills & a Captain in the National Guards, left
            them, as soon, as the King was executed; he lost all his property; he has some thoughts
            of going to Philadelphia—⟨he⟩ is a most accomplishd young Man, but we do not wish to
              ⟨mutilated⟩ with him; my Family is Encreasing in Grand
            Children, two of my Sons having had Sons, last week—our
            Harvest here is most abundant & good; & if we have good weather to save it, we
            shall be able to Export some to Germany; the Host of Combatants on the Continent will
            require great Quantities of Corn, of which I Suppose America will Supply one
            Quarter.
          Lady Newenham joins me in most respectfull Compliments to Mrs Washington & you. I
            have the Honor, to be, Dear Sir with unalterable Esteem & respect—your most Obt
            & Very Hble Sert
          
            Edward Newenham
          
          
            P.S. want of money obliged me to sell my beautyfull Estate of Bell Chaupe for £6000,
              though it Cost me above £10,000.
          
        